Dissenting Opinion.
Prime, J.
The Appellee was employed in the Indiana Department of Revenue as a Tax Examiner, receiving a salary of $315.00 per month. She performed the duties of this job classification from July 1, 1964, until February 1, 1965. On February 1, 1965, she began a two-week indoctrination period in preparation for the position of Supervisor of the Corporate Tax Section. The anticipated change in Appellee’s employment occurred pursuant to an agreement between her and the Commissioner of Revenue; whereby the Commissioner requested the Appellee to assume the duties of a supervisor in return for a salary of $600.00 per month.
The introductory period ended February 15, 1965, at which time Appellee assumed her new role. She performed the duties of the classification from that date until May 30, 1965, during which time the State of Indiana continued to pay her at the old rate of pay rather than the new one.
Suit was brought on Appellee’s claim against the State of Indiana in the Superior Court of Marion County, pursuant to Acts of 1889, ch. 128, § 1, p. 265; 1895, ch. 112, § 1, p. 231; Burns’ Ind. Stat. §3-3401 (1968 Repl.). A judgment of $997.50 was rendered in favor of Appellee, from which this appeal is taken. The qualification of Judith Barger to perform the duties of Supervisor is not in question, nor is the degree of competence in which she carried out those duties. The sole issue is authority of the Commissioner of Revenue to transfer an employee of his department from one existing job classification to another, and thereby obligate the State of Indiana to compensate that employee accordingly. We hold that the Commissioner does not possess such authority.
The Department of Revenue is governed by the Indiana Revenue Board, which
*11“shall have authority to provide for the employment of a commissioner of revenue and such deputies and other employees within such department as it may deem necessary to the efficient operation thereof and, with the approval of the budget committee, to fix the salaries or other compensation of said officers and employees.” Acts of 1947, ch. 10, § 6, p. 49; Burns’ Ind. Stat. § 64-2506.
The Budget Committee above referred to has been supplanted by the Budget Agency. Its relevant powers follows:
“. . . the compensation of all persons employed by agencies of the state shall be subject to the approval of the budget agency. . . . the budget agency shall establish classifications and schedules for fixing compensation, salaries and wages of all classes and types of employees of any state agency or state agencies and any and all other such classifications affecting compensation as the budget agency shall deem necessary or desirable. The classifications and schedules thus established shall be filed in the office of the budget agency. Eequests by an appointing authority for salary and wage adjustments of personal service payments coming within such classifications and schedules shall become effective when approved by, and upon the terms of approval fixed by, the budget agency.” Acts of 1961, ch. 123; Burns’ Ind. Stat. § 60-401 (b).
The Commissioner is not given express statutory authority to fix compensation, nor is he empowered to shift personnel under his jurisdiction. However unwieldy this method of administration may appear, it is the system. The legislature must determine any changes, not this court.
“Nor does any statutory officer have authority to waive the rights of the state, nor can the state be estopped by such action, nor may laches be applied against the state in acting in its governmental capacity.
When the right to do a thing depends upon legislative authority, and the legislature has failed to authorize it, or has forbidden it, no amount of acquiescence, or consent, or approval of the doing of it by a ministerial officer, can create a right to do the thing which is unau*12thorized or forbidden.” State v. Roberts et al. (1948), 226 Ind. 106, 78 N. E. 2d 440.
For the reasons herewith set out I dissent.
Note: — Reported in 242 N. E. 2d 529.